DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 14 is objected to because of the following informalities:  Line 1 is incomplete.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1, 2 and 4-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Murase et al. (hereinafter “Murase”), US Pub. No. 2008/0122810, in view of Kida et al. (hereinafter “Kida”), US Pub. No. 2006/0139286.
Regarding claim 1, Murase teaches a display device comprising a plurality of pixels arranged so as to form a plurality of rows and a plurality of columns (fig. 1, display 2), a row selection circuit configured to select a row among the plurality of rows (fig. 1, vertical driving circuit), and a signal supply circuit configured to supply signals to pixels of a row selected from the plurality of pixels by the row selection circuit (fig. 1, horizontal driving circuits 3O and 3E), wherein the signal supply circuit includes a first holder including a plurality of first data holders 
Murase fails to explicitly teach wherein the second holder is configured to time-divisionally receive a plurality of data held by the first holder (fig. 5 teaches frequency division by the timing generator).
However, in the same field of endeavor, Kida teaches a horizontal drive circuit including a sampling latch circuit for latching image data and a second latch circuit for latching the latch data of the sampling latch circuit wherein the image data is converted to analog data by a DAC in a time division manner (see figs. 1, 2, [0016]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Murase to include the feature as taught in Kida. As such, a person having ordinary skill in the art would appreciate the motivation for doing so would have been to provide a device that reduces power consumption.
Regarding claim 2, Murase in combination with Kida teaches wherein each of the plurality of blocks time-divisionally receives and holds corresponding data among the plurality 
Regarding claim 4, Murase teaches wherein the number of the second data holders to be included in each of the plurality of blocks is the same for the plurality of blocks (fig. 7).
Regarding claim 5, Murase teaches a pulse generation circuit configured to generate a plurality of pulses to cause each of the plurality of blocks to receive data, wherein the pulse generation circuit generates the plurality of pulses so active periods of the plurality of pulses will not overlap each other (fig. 7, [0038]).
Regarding claim 6, Murase teaches wherein the lengths of active periods of the plurality of pulses are equal to each other (fig. 5).
Regarding claim 7, Murase teaches a pulse generation circuit configured to generate a plurality of pulses to cause each of the plurality of blocks to receive and hold data, wherein the pulse generation circuit generates the plurality of pulses so as to include active periods in which write pulses which are continuous in the plurality of pulses will partially overlap each other (figs. 5, 7 and accompanying text).
Regarding claim 8, it has similar limitations to those of claim 6 and is rejected on the grounds.
Regarding claim 9, Murase teaches wherein the length of a period in which the active period of each pulse overlaps the active period of another pulse is equal among the plurality of pulses (fig. 5).
Regarding claim 10, Murase teaches wherein the active period of each of the plurality of pulses generated by the pulse generation circuit is longer than the active period of a pulse 
Regarding claim 11, Murase teaches wherein after the end of a period in which the scanning circuit executes an operation to cause all of the plurality of first data holders to receive data, the second holder executes an operation to receive the data received by the first holder (figs. 5, 7 and accompanying text).
Regarding claim 12, Murase teaches wherein before the end of a period in which the scanning circuit executes an operation to cause all of the plurality of first data holders to receive data, the second holder starts an operation to receive the data already received by the first holder in the period (figs. 5, 7 and accompanying text; determining specific timing features of the device would be obvious and well known to a person having ordinary skill in the art and would be utilized according to design needs and specifications).
Regarding claim 13, Murase teaches wherein each time a set of data to be supplied to one block of the plurality of blocks of the second holder is received by the first holder, the second holder receives the set of data (figs. 5, 7 and accompanying text; second latches SL, blocks 42, 43, 44).
Regarding claim 14, it is an image capturing device of claim 1 and is rejected on the same grounds presented above.
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and 
Response to Arguments
Applicant's arguments filed 11/12/2020 have been fully considered but they are not persuasive. Applicant argues that prior art fails to teach wherein the second holder is configured to time-divisionally receive a plurality of data held by the first holder. Examiner, respectfully, disagrees. As claimed and according to broadest reasonable interpretation, the multiple latch circuits of Kida that receive and hold data that is then supplied to a DA converter can replace the multiple latch circuits of Murase to obtain to claimed invention. Therefore, the rejection is maintained.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B LEE JR whose telephone number is (571)270-3147.  The examiner can normally be reached on Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KENNETH B LEE JR/Primary Examiner, Art Unit 2622